12 A.3d 746 (2011)
Roberto MORALES, Petitioner
v.
PHILADELPHIA COUNTY COURT OF COMMON PLEAS, President Judge, Respondent.
No. 147 EM 2010.
Supreme Court of Pennsylvania.
January 14, 2011.

ORDER
PER CURIAM.
AND NOW, this 14th day of January, 2011, the Application for Leave to File Original Process and the Petition for Writ of Mandamus are DISMISSED. See Commonwealth v. Reid, 537 Pa. 167, 642 A.2d 453 (1994) (hybrid representation improper). The Prothonotary is directed to forward the filings to counsel of record.